NO. 12-12-00045-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

DONALD LLOYD DAVIS, JR.,                             §        APPEAL FROM THE 114TH
APPELLANT

V.                                                   §        JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                             §        SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
       Donald Lloyd Davis, Jr., appeals his conviction for aggravated robbery. Appellant’s counsel
has filed a brief asserting compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.
Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                               BACKGROUND
       A Smith County grand jury returned an indictment against Appellant for the offense of
aggravated robbery. 1 Appellant pleaded guilty without a plea agreement. As part of his plea,
Appellant and his attorney signed and submitted several documents including a stipulation of
evidence in which Appellant swore, and judicially confessed, that all allegations pleaded in the
indictment were true and correct. The trial court found Appellant guilty as charged and assessed a
sentence of imprisonment for thirty years. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel has filed a brief in compliance with Anders and Gainous. Counsel
states that he has diligently reviewed the appellate record and that he is well acquainted with the facts

       1
           See TEX. PENAL CODE ANN. § 29.03 (West 2011).
of this case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978), counsel’s brief presents a thorough chronological summary of the procedural history of
the case and further states that counsel is unable to present any arguable issues for appeal. See
Anders, 386 U.S. at 745, 87 S. Ct. at 1400; see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346,
350, 102 L. Ed. 2d 300 (1988). We have conducted our own independent review of the record and
have found no reversible error.2 See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.
2005).


                                                     CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal is wholly
frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and we affirm the
judgment of the trial court. See TEX. R. APP. P. 43.2.
         Counsel has a duty, within five days of the date of this opinion, to send a copy of the opinion
and judgment to Appellant and advise him of his right to file a petition for discretionary review. See
TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek
further review of this case by the Texas Court of Criminal Appeals, he must either retain an attorney
to file a petition for discretionary review or he must file a pro se petition for discretionary review. See
In re Schulman, 252 S.W.3d at 408 n.22. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the date the last timely motion for rehearing is
overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for
discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered February 28, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (DO NOT PUBLISH)




         2
           Counsel for Appellant certified that he provided Appellant with a copy of his brief and informed Appellant that
he had the right to file his own brief. Appellant was given time to file his own brief. The time provided for filing a brief
has expired, and we have received no pro se brief.


                                                                2
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                         FEBRUARY 28, 2013


                                         NO. 12-12-00045-CR


                                  DONALD LLOYD DAVIS, JR.,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                            Appeal from the 114th Judicial District Court
                         of Smith County, Texas. (Tr.Ct.No. 114-0982-11)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      3